                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 1 of 11
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
              Steven Herrin
  In re       Brandy Herrin                                                                                        Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 2 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                                       Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $700.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on      .

             Plan payments will change to $ per month beginning on                               .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Steven Herrin
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Brandy Herrin

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:

Arkansas Plan Form - 8/18                                                                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 3 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                                  Case No.

                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                     Monthly                   To be paid
 of account number                                                                 payment amount
 Bridgecrest                                        2016 Nissan Altima 71000                        100.00     Preconfirmation
                                                    miles                                                      Postconfirmation
 GMC Financial                                      2012 GMC Sierra 130000                          100.00     Preconfirmation
                                                    miles                                                      Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 4 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                                      Case No.

             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly            Monthly             Estimated           Monthly             Interest rate, if
 last 4 digits of                                          installment        installment         arrearage           arrearage           any, for
 account number                                            payment            payment             amount              payment             arrearage
                                                                              disbursed by                                                payment
 Ocwen Loan                   20 Adams Lake                          1,100.00    Debtor(s)                     0.00                   0.00 0.00%
 Serviceing                   Loop Conway,                                       Trustee
                              AR 72032
                              Faulkner County
 Specialized                  20 Adams Lake                              0.00     Debtor(s)                    0.00                   0.00 0.00%
 Loan Servicing               Loop Conway,                                        Trustee
                              AR 72032
                              Faulkner County

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date        Debt/estimated    Value of            Interest rate       Monthly
 last 4 digits of                                                               claim             collateral                              payment
 account number

 Bridgecrest                  2016 Nissan                  May 2018                   15,993.00          12,375.00 5.00%                               301.81
                              Altima 71000
                              miles
 GMC Financial                2012 GMC                     September 2014              9,684.00          15,900.00 5.00%                               182.75
                              Sierra 130000
                              miles

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 5 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                              Case No.

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
             U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
             1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
             allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
             ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
             proceeds will be remitted to the trustee.

 Creditor and last 4 digits of account number                                  Collateral to be surrendered
 Car Mart                                                                      2012 Chevrolet Silverado

3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $      0.00
                            Amount to be paid by the Trustee:          $      0.00
                            Total fee requested:                       $      0.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   0.00   and   0.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  Department of Treasury                                                                                                                 6,100.00


Arkansas Plan Form - 8/18                                                                                                                  Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 6 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                        Case No.

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

                The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include
             home mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt)
             from property that is not property of the estate.


Arkansas Plan Form - 8/18                                                                                                           Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 7 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                                    Case No.

 Creditor                                                Payment to be paid by                  Description of property/nature of
                                                                                                obligation
 Ocwen Loan Serviceing                                        Debtor(s)                         20 Adams Lake Loop Conway, AR 72032
                                                              Other                             Faulkner County
 Specialized Loan Servicing                                   Debtor(s)                         20 Adams Lake Loop Conway, AR 72032
                                                              Other                             Faulkner County

6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Brian C. Wilson                                                                    Date March 5, 2019
                Brian C. Wilson
                Signature of Attorney for Debtor(s)

                /s/ Steven Herrin                                                                      Date March 5, 2019
                Steven Herrin
                /s/ Brandy Herrin                                                                      Date March 5, 2019
                Brandy Herrin
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                             Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 8 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                                    Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                            Nature of debt and date     Amount of debt
                              number                                                 incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                            Nature of debt and Amount of debt   Approval to incur
                              number                                                 date incurred                       obtained from
                                                                                                                         trustee or court
  -NONE-                                                                                                                  Yes
                                                                                                                          No

                                                                         CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that on or about the 5th day of March 2019 a true and correct copy of the foregoing was
mailed to the following via U.S. Mail, postage prepaid.
Chapter 13 Trustee
via electronic filing

U.S. Trustee
via electronic filing

Aaron Sales & Lease OW
1015 Cobb Place Blvd. NW
Kennesaw, GA 30144

Access Crdt
Pob 250531
Little Rock, AR 72225

Arkansas Federal Cred
2424 Marshall Rd
Jacksonville, AR 72076

Arkansas Federal Credit Union
Arkansas Plan Form - 8/18                                                                                                               Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 9 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                        Case No.

P.O. Box 9
Jacksonville, AR 72078

Arkansas Neurology & Epiepsy
5100 West 12th Street
Little Rock, AR 72215

AT&T Mobility
c/o AT&T Services, Inc.
Karen Cavagnoaro, Paralegal
One AT&T Way, Room 3A218
Bedminster, NJ 07921

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Bridgecrest
P.O. Box 29018
Phoenix, AZ 85038

Capital One
P.O. Box 30281
Salt Lake City, UT 84130

Car Mart
P.O. Box 2580
Bentonville, AR 72712

Collectn Svc
1501 N. University
Little Rock, AR 72217

Colonial Auto Finance/
802 Se Plaza Ave
Bentonville, AR 72712

Conway Anesthesiology Consult
2425 Prince St.
Conway, AR 72034

Conway Orthopaedic & Sports MD
550 Club Ln
Conway, AR 72034

Conway Regional
P.O. Box 10610
Conway, AR 72034

Cory Herrin
20 Adams Lake Loop
Conway, AR 72032

Credence Resource Mana
17000 Dallas Pkwy Ste 20
Dallas, TX 75248

Credit One Bank
P.O. Box 98872
Las Vegas, NV 89193

Department of Treasury
Internal Revenue Service

Arkansas Plan Form - 8/18                                                                        Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
               4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 10 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                        Case No.

P.O. Box 7346
Philadelphia, PA 19101

Dept. of Workforce Services
P.O. Box 2981
Little Rock, AR 72203

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Franklin Collection Service
2978 West Jackson Street
Tupelo, MS 38803

Franklin Collection Sv
2978 W Jackson St
Tupelo, MS 38803

GMC Financial
P.O. Box 181145
Arlington, TX 76096

Jefferson Capital Syst
16 Mcleland Rd
Saint Cloud, MN 56303

Kohls/capone
Po Box 3115
Milwaukee, WI 53201

Little Rock Emergency Doctors
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

Midland Funding
2365 Northside Drive
San Diego, CA 92108

Ocwen Loan Serviceing
P.O. Box 24737
West Palm Beach, FL 33416

Professional Credit Ma
Po Box 4037
Jonesboro, AR 72403

Progressive Leasing
256 W Data Drive
Draper, UT 84020

Radiology Associate, PA
PO Box 8801
Little Rock, AR 72203

Schluterman Neurology Inc.
2200 Ada Ave., 305
Conway, AR 72034

Southwest Credit Syste
4120 International Pkwy
Carrollton, TX 75007

Arkansas Plan Form - 8/18                                                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-11196 Doc#: 2 Filed: 03/05/19 Entered: 03/05/19 15:21:41 Page 11 of 11
Debtor(s) Steven Herrin
Brandy Herrin                                                        Case No.


Specialized Loan Servicing
8742 Lucent Blvd
Suite 300
Littleton, CO 80129

State of Arkansas
Dept. of Finance and Admin.
Revenue Legal Counsel
P.O. Box 1272 - Room 2380
Little Rock, AR 72203

The Bureaus Inc
1717 Central St
Evanston, IL 60201

U S Dept Of Ed/Gsl/Atl
Po Box 4222
Iowa City, IA 52244

United States Attorney
Eastern District of Arkansas
PO Box 1229
Little Rock, AR 72203

Verizon Wireless
Po Box 650051
Dallas, TX 75265

/s/Brian Wilson




Arkansas Plan Form - 8/18                                                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
